     Case 1:19-cv-01333-NONE-EPG Document 59 Filed 08/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     JORGE LUIS SOSA,                                        Case No. 1:19-cv-01333-NONE-EPG
12
                                             Plaintiff, ORDER GRANTING EXTENSION OF
13                                                      TIME TO FILE SCHEDULING AND
                    v.                                  DISCOVERY STATEMENTS
14
                                                             (ECF No. 58)
15   R. HULSE,
16                                          Defendant.
17

18         This matter is before the Court on Defendant’s motion for extension of time for the parties

19   to file their scheduling and discovery statements, which are currently due on September 1, 2021.

20   (ECF No. 58). As grounds for the motion, Defendant argues that the extension of time may help

21   “avoid the parties’ expenditure of time and expense” because this matter may settle at the

22   upcoming September 15, 2021 settlement conference and thus obviate the need for discovery and

23   a scheduling conference. (Id. at 2).

24         Good cause having been shown, IT IS ORDERED that Defendant’s motion for extension of

25   time for the parties to file their scheduling and discovery statements (ECF No. 58) is granted.

26   ///

27   ///

28   ///
                                                         1
     Case 1:19-cv-01333-NONE-EPG Document 59 Filed 08/23/21 Page 2 of 2


 1           The parties shall file their scheduling and discovery statements no later than October 15,

 2   2021.

 3
     IT IS SO ORDERED.
 4

 5      Dated:       August 23, 2021                            /s/
 6                                                          UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
